Citation Nr: 0925303	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis, right 
hand.

3.  Entitlement to service connection for arthritis, left 
hand.

4.  Entitlement to service connection for arthritis, right 
elbow.

5.  Entitlement to service connection for arthritis, left 
elbow.

6.  Entitlement to service connection for arthritis, right 
shoulder.

7.  Entitlement to service connection for arthritis, left 
shoulder.

8.  Entitlement to service connection for arthritis, lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to February 
1962 and from February 1962 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Petersburg, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The Veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2008).

The issues of entitlement to service connection for arthritis 
of the lumbar spine and arthritis of the bilateral hands, 
elbows and shoulders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  The competent medical opinions on the question of whether 
the Veteran's current bilateral hearing loss disability is 
etiologically related to in-service noise exposure are at 
least in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his exposure to loud noise while 
serving on a destroyer in the U.S. Navy caused the claimed 
bilateral hearing loss.  During the Veteran's personal 
hearing, he testified that his general quarters battle 
station aboard ship was loading five-inch cannons.  A sailor 
who served aboard ship with the Veteran, CT-who is an 
audiologist-also testified that the Veteran worked around 
the  five-inch guns; he added that when the guns were fired 
it produced a very loud noise.  CT previously submitted a 
letter that relayed the same information and noted that the 
Veteran complained of ringing in his ears during service.  
Another sailor who served with the Veteran submitted a 
statement in June 2006, which noted the Veteran's duty 
working with the large guns, the loud noise produced by the 
guns, and that the sailors were not issued any hearing 
protection.  The Veteran testified that he did not have 
significant noise exposure after service.        

According to service treatment records, during the Veteran's 
service he was administered hearing tests using the whispered 
and spoken voice tests.  The results of these tests were 
recorded as 15/15.  

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological evaluation in 
October 2006.  Audiometric examination showed hearing loss 
disability with auditory thresholds in the relevant 
frequencies all greater than 40 decibels and speech 
recognition scores less than 94 percent bilaterally.  The 
Board notes that the speech recognition scores reported at 
the October 2006 VA examination (right ear 60 percent and 
left ear 68 percent) vary drastically from scores shown on a 
September 2007 private audiogram (92 percent bilaterally).  
In any event, current bilateral hearing loss disability is 
shown.  After a review of the claims file and the Veteran's 
contentions, the audiologist who tested the Veteran in 
October 2006 stated that without detailed audiometric records 
from when the Veteran was in the military, he could not 
assess the relationship between hearing loss and military 
noise exposure without resorting to mere speculation.  

The Veteran was seen for a private audiological evaluation in 
September 2007.  At that time, test results indicated a mild 
to profound sensorineural hearing loss from 250-8000 Hz in 
both ears.  The Veteran reported a long history of hearing 
loss and tinnitus associated with close proximity or exposure 
to very loud noises or explosions while in the military.  The 
audiologist noted the Veteran's report of working with the 
large guns during service with no hearing protection.  The 
Veteran also described to the audiologist a "head-rattling, 
ringing in the ears explosion" after the detonation of one 
cannon.  Based on the history provided by the Veteran and the 
hearing evaluation results, the audiologist opined that it is 
at least as likely as not that the Veteran's hearing loss 
originated while serving in the U.S. Navy.  

During the personal hearing, the audiologist who served with 
the Veteran, CT, offered his professional opinion that the 
Veteran's hearing loss had its onset during service.  CT 
noted the Veteran's in-service noise exposure (which he had 
observed) and explained that an audiogram done in 2006 was 
typical for people with hearing loss where there had been 
some acoustic trauma.  He stated that the audiogram was not 
similar to what he would expect for aging type of hearing 
loss. 

In summary, the Veteran has reported exposure to loud noises 
from cannons being fired on the destroyer he served aboard in 
the U.S. Navy.  This exposure has been corroborated by two 
fellow sailors who served with the Veteran, and the Board has 
no reason to question any of their accounts.  Based on this 
history, an audiologist opined that the Veteran's hearing 
loss is related to service.  A different audiologist, who 
served aboard ship with the Veteran, also opined that the 
Veteran's hearing loss is related to service.  

Given the totality of the evidence, to particularly include 
the favorable opinions discussed above, and resolving all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 
3.102, and Gilbert, 1 Vet. App. at 55), the Board finds that 
the criteria for service connection for bilateral hearing 
loss are met.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board's review of the claims file reveals that further 
action on the claims for service connection for arthritis is 
warranted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran asserts that he has arthritis of 
the lumbar spine and arthritis of the bilateral hands, elbows 
and shoulders as a result of his activities while serving in 
the U.S. Navy.  In support of this contention, the Veteran 
submitted a February 2009 letter from Dr. NK, a private 
physician and family practitioner.  In that letter, Dr. NK 
relayed that the Veteran was seen for a physical examination 
and evaluation secondary to his arthritis condition in his 
hands, elbows, shoulders and back.  According to Dr. NK, 
examination and X-rays of these strictures clearly indicated 
the presence of debilitating osteoarthritis accompanied by 
moderate to severe inflammation, swelling and joint pain.  
The Veteran's reported history is noted and Dr. NK 
specifically reported reviewing a medical record indicating 
osteoarthritis dating back to 1965.  Doctor NK offered his 
opinion that the infirmities in the structures under review 
originated while the Veteran was serving in the U.S. Navy. 

Unfortunately, the records discussed by Dr. NK have not been 
obtained.  Specifically, the claims file does not contain any 
X-ray reports showing arthritis of the relevant joints or any 
medical records showing osteoarthritis dating back to 1965.  
These records are relevant to the claims on appeal and should 
be requested from Dr. NK.  If after appropriate steps have 
been taken to obtain this evidence, a favorable disposition 
cannot be made as to any issue remaining on appeal, the 
Veteran should be scheduled for a VA examination to determine 
if he has arthritis of the lumbar spine, hands, elbows and 
shoulders and, if so, whether such is related to his military 
service.   

Accordingly, these matters are REMANDED for the following 
action:

1.  After seeking the Veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding records of 
pertinent treatment received for 
arthritis, to the extent possible.  
Specifically, the Veteran should be asked 
to provide authorization for, and attempts 
should be made to obtain, treatment 
records and X-ray reports from Dr. NK.  
Doctor NK should also be asked to provide 
copies of any medical records showing that 
the Veteran had osteoarthritis dating back 
to 1965.   

An appropriate amount of time should be 
allowed for response from any contacted 
entity.  

2.  Thereafter, if a favorable disposition 
cannot be made as to any issue remaining 
on appeal, the Veteran should be scheduled 
for a VA orthopedic examination.  The 
entire claims file must be made available 
to the examiner, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (to include 
X-rays), and all clinical findings should 
be reported in detail.

The examiner should clearly identify 
whether the Veteran has current arthritis 
of the lumbar spine, hands, elbows, and 
shoulders.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability had its onset in or is 
medically related to service.  

The examiner should specifically consider 
and discuss the February 2009 letter from 
Dr. NK.  

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

3.  The Veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


